Opinion to issue October 13, 2005











  
 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00504-CR
____________

HENRY LEVON SMITH, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th  District Court
Harris County, Texas
Trial Court Cause No. 1020434




MEMORANDUM  OPINION
               Henry Levon Smith appeals from the denial of his pretrial application for
habeas corpus relief.  Appellant was charged with delivery of a controlled substance,
and alleged in his writ application an excessive appearance bond.
                    Appellant has been convicted of the underlying offense and is no longer
subject to pretrial confinement.  The pretrial writ is therefore moot.  See Martinez v.
State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992); Hubbard v. State, 841 S.W.2d
33, 33 (Tex. App.—Houston [14th Dist.] 1992, no pet.).
               The appeal is dismissed as moot.

PER CURIAM


Panel consists of Justices Nuchia, Keyes, and Bland.

Do not publish.  Tex. R. App. P. 47.2.(b).